Citation Nr: 0915978	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  00-04 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for right knee 
chondromalacia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In March 2009, the Veteran testified at a Board video 
conference hearing.  A complete transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to an increased rating for right knee 
chondromalacia.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

Subsequent to his June 2008 VA examination (which was 
performed in connection with an unappealed left knee claim 
but which also includes evaluation of his right knee), the 
Veteran underwent right knee surgery in August 2008.  VA 
treatment records confirm that the Veteran underwent right 
distal femoral and proximal tibial forage biopsy in August 
2008.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current severity 
of his right knee chondromalacia.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

In this regard, it is noted that although service connection 
is currently in effect for right knee chondromalacia, X-ray 
and magnetic resonance imaging (MRI) testing has shown 
avascular necrosis throughout the distal diaphysis and 
metaphysis of both the distal femurs and proximal tibias, 
bilaterally.  Insofar as service connection for right knee 
chondromalacia is in effect and the Veteran has been in 
receipt of orthopedic treatment for right knee avascular 
necrosis, it is pertinent to point out that the Court has 
held that under the duty to assist, where there are service-
connected and nonservice-connected disabilities affecting the 
same body part or system, medical evidence is required to 
permit the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. 
App. 181 (1998), the Court held that regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
some other diagnosed disorder, VA must consider all symptoms 
in the adjudication of the claim.

In view of the foregoing facts and applicable law, the Board 
finds that a thorough examination is warranted that includes 
opinions addressing the current level and nature of the 
Veteran's right knee disorder.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
knees.  Specifically, the evidence of record suggests that 
additional relevant treatment reports from R.C.G, M.D., and 
E.R.H., M.D., may be available but VA has not attempted to 
obtain such evidence.  In addition, the Veteran has testified 
that he is in receipt of treatment from the VA Medical Center 
in August, Georgia.  These additional records must be 
obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

A preliminary review of the file also reveals the Veteran has 
not been provided sufficient notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.  The Veteran must be provided 
this Vazquez notice before deciding that part of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice to 
comply with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2008).

2.  The RO should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of 
all VA and non-VA medical providers 
from whom he has received treatment for 
his right knee complaints since May 
1998, one year prior to the date of 
receipt of his claim for an increased 
rating.  After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already 
associated with the claims folder.  The 
attention of the RO is specifically 
directed to any treatment reports 
available from Drs. R.C.G. and E.R.H. 
and the VA Medical Center in Augusta, 
Georgia.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, to include any additional 
medical evidence related to the August 
2008 surgery, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the service-connected right 
knee condition.  The claims folder must 
be reviewed and the examiner should 
indicate in the report that such review 
occurred.  All appropriate tests and 
studies needed to make this 
determination, including range of 
motion studies (measured in degrees, 
with normal range of motion specified), 
should be accomplished and all clinical 
findings should be reported in detail.

The examiner should indicate whether 
the Veteran's right knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  
In addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.

Further, the examiner should indicate 
whether, and to what extent, the 
Veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of his knees (to include with 
use or upon activity) as a result of 
the service-connected disability.  To 
the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.

Finally, the examiner should 
distinguish between symptoms related to 
his service-connected right knee 
chondromalacia and any nonservice-
connected right knee disorders, to 
include avascular necrosis.  If it is 
not possible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.

Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination, should be 
directly addressed and discussed in the 
examination report.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

4.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________ 
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

